Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remark
This Office action has been issued in response to communication made on 02/14/2022. 

Allowance
Claims 1, 3-10 and 12-20 are allowable.

Reason for Allowance
Independent claim 1 is allowable because the cited arts of record do not explicitly disclose, teach, or suggest the claimed limitations content management (in combination with all other features in the claim),      
a past item database that stores information of a past item; and a processor, configured to: receive input of data in each of processes in a plurality of stages of an item; compress the received data and store the compressed data into a compressed data database; and decompress the compressed data stored in the compressed database and store the decompressed data into a decompressed database at a predefined date and time before an acquisition process is started, wherein the acquisition process is to acquire data in another process included in the processes in the plurality of stages, wherein the processor predicts the predefined date and time by using an average processing time for a common process of a past item, that is common to an item in which data is to be acquired through the acquisition process in terms of a process before the acquisition process, among past items stored in the past item database. 




payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for
Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK CHBOUKI whose telephone number is (571)270-3154.  The examiner can normally be reached on Mon-Fri 8:00 am to 6:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK CHBOUKI/             Primary Examiner, Art Unit 2165                                                                                                                                                                                                        02/22/2022